Citation Nr: 0735297	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-34 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for the 
service-connected right ear disability, previously 
characterized as defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1944 to June 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, which denied the veteran's claim for an 
increased (compensable) rating for service-connected 
defective hearing.  During the course of the appeal, the 
veteran relocated to Nashville, Tennessee, and jurisdiction 
of the veteran's claims file was subsequently transferred to 
the Nashville RO.  

The veteran was initially scheduled to testify at a video 
conference hearing at the RO before a Veterans Law Judge on 
March 23, 2007.  He failed to report to that hearing.  
Instead, he appeared at the RO on March 30, 2007, and it was 
discovered at that time, that the veteran's failure to report 
to the hearing scheduled for March 23, 2007 was due to an 
administrative error at the RO, and not the fault of the 
veteran.  Specifically, in correspondence from the RO, the 
veteran was incorrectly notified that he should report for a 
Board hearing on March 30, 2007, which he did.  The RO, 
however, had re-scheduled his hearing for March 23, 2007 and 
inadvertently failed to notify him of the date change.  

In the meantime, the Board issued a decision in April 2007 
denying the veteran's claim for increase.  The Board decision 
was issued under the assumption that the veteran failed, 
without good cause, to report for his scheduled hearing 
because the Board had not yet been notified of the RO's 
administrative error.  

After discovery of the RO's administrative error which caused 
the veteran to report for his scheduled hearing on the wrong 
day, the Board subsequently vacated its April 2007 decision 
in an August 2007 decision, and the case was sent back to the 
RO to afford the veteran an opportunity to appear for a 
hearing before a Veterans Law Judge.

In August 2007, the veteran appeared for a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a compensable rating for service-connected 
defective hearing.  

Historically, the veteran served on active duty during World 
War II from September 1944 to June 1946.  Shortly after 
discharge from service, the veteran filed a claim of service 
connection for a fungus infection in the right ear.  The 
claim was denied because the service medical records did not 
show treatment for a right ear disability, and whispered 
voice test was normal at discharge.  

In March 1949 correspondence to the RO, the veteran's private 
doctor indicated that the veteran had chronic otitis media 
which was service-contracted.  The RO, however, denied the 
veteran's claim, finding that the veteran's otitis media was 
not incurred during service.  

In an April 1949 claim, the veteran reported a constant 
ringing in his right ear.  He submitted lay statements from 
two fellow servicemen, who both acknowledged that the veteran 
complained of ringing and pain in his right ear throughout 
service, resulting from an incident at the firing range.  At 
VA examination in October 1949, the veteran reported deafness 
in the right ear with discharge, foul smell, ringing sound, 
and dizzy spells.  On examination, scarring was noted in the 
right ear and the diagnosis was right ear deafness, mixed 
type.

The RO subsequently granted service connection for 
"defective hearing" in an October 1949 rating decision, and 
a noncompensable rating was assigned based on the severity of 
the veteran's hearing loss.  

In July 1950 correspondence to the RO, one of veteran's 
private doctors noted the veteran's reported history of 
buzzing in the right ear since firing big Navy guns, 
accompanied by discharge from both ears.  Examination 
revealed a punctured ear with otitis media.  Hearing was 
severely impaired and his condition had worsened over the 
prior two months.  

At a VA examination in November 1950, the veteran continued 
to report dizziness, discharge from the right ear, and 
tinnitus, as well as hearing loss.  

At a VA examination in January 1957, the veteran reported 
constant numbness in the right ear, heavy wax with itching 
and right ear hearing loss.  

The veteran's most recent claim for increase was received at 
the RO in May 2006.  At a VA examinations in May 2006 and 
June 2006, the veteran's hearing was tested, and the RO 
denied the veteran's claim for increase in a July 2006 rating 
decision based on the audiological findings on the May 2006 
and June 2006 VA examinations.  

At his video conference hearing in August 2007, the veteran 
testified that he has had problems other than hearing loss in 
the right ear since service.  Specifically, the veteran 
testified that he has discharge from the right ear, ringing 
and pain, which he asserts are not adequately compensated for 
by the noncompensable rating assigned for hearing loss.  In 
essence, the veteran feels that a compensable rating is 
warranted for the symptoms other than hearing loss that are 
associated with the service-connected ear condition.  

In sum, the medical evidence in this case is consistent with 
the veteran's video conference hearing testimony, showing 
that the veteran has complained of pain, discharge, constant 
throbbing, and ringing in the right ear, as noted above, for 
many years.  Despite these consistent complaints over the 
years, the veteran's disability rating has been based solely 
on hearing loss.  Based on the foregoing medical history, 
however, the veteran should be re-examined to determine if 
the veteran suffers from tinnitus, and/or chronic otitis 
media, and/or some other ear disease which might be more 
appropriately rated under a diagnostic code for ear disease 
under 38 C.F.R. § 4.87, rather than Diagnostic Code 6100 for 
defective hearing under 38 C.F.R. § 4.85.  The examiner 
should conduct all required testing to determine if the 
veteran suffers from, inter alia, chronic otitis media, 
otitis externa, peripheral vestibular disorder, Meniere's 
syndrome, tinnitus, and/or some other ear disease, which 
includes hearing loss as a symptom.  

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
right ear condition, not already 
associated with the claims file.  

2.  Schedule the veteran for a VA ear 
disease examination to determine the 
current severity of the service-connected 
right ear condition in terms of the 
Rating Schedule.  All indicated tests, 
including audiological testing, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should provide an opinion as to 
whether the veteran suffers from chronic 
otitis media, otitis externa, peripheral 
vestibular disorder, Meniere's syndrome, 
tinnitus, and/or some other ear disease, 
which includes hearing loss as a 
symptoms.  If any such condition is 
diagnosed, then the examiner should opine 
as to the level of severity of such 
condition, in terms of the rating 
schedule.  

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).








_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


